J-S68006-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

SHAWN KNIGHT

                        Appellant                   No. 2229 EDA 2013


           Appeal from the Judgment of Sentence June 27, 2013
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0002728-2010
                                        CP-51-CR-0002729-2010


BEFORE: BENDER, P.J.E., DONOHUE, J., and MUNDY, J.

DISSENTING STATEMENT BY MUNDY, J.:             FILED DECEMBER 15, 2015

     I respectfully dissent from the Majority’s decision to vacate Appellant’s

judgment of sentence and remand for resentencing. In my view, the trial

court’s January 16, 2015 opinion adequately demonstrates that the trial

court appropriately exercised its discretion and considered the necessary

factors and background of Appellant in fashioning its sentence.     See Trial

Court Opinion, 1/16/15, at 1-4. Accordingly, I would affirm the judgment of

sentence based on the opinion authored by the Honorable Joan A. Brown.